Exhibit 10.23

SUBSIDIARY GUARANTEE

THIS SUBSIDIARY GUARANTEE (this “Guarantee”), dated as of February 6, 2007, made
by each of the undersigned guarantors (together with any other entity that may
become an additional guarantor hereunder, the “Guarantors”), in favor of the
purchasers (the “Purchasers”) of Senior Secured Debentures, dated as of the date
hereof (the “Debentures”), issued by Digital Angel Corporation, a Delaware
corporation (the “Company”), and Imperium Advisers, LLC, as the Collateral Agent
(the “Collateral Agent”).  Capitalized terms used herein and not otherwise
defined shall have the respective meanings specified in the Purchase Agreement
(as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of the
date hereof, by and between the Company and the Purchasers (the “Purchase
Agreement”), the Company has agreed to sell and issue to the Purchasers, and
each of the Purchasers has agreed to purchase from the Company the Debentures;
and

WHEREAS, each Guarantor, as a subsidiary of the Company, will directly or
indirectly benefit from the extension of credit to the Company represented by
the issuance of the Debentures.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.             GUARANTEE.

                1.1           Guarantee of Obligations.

(a)           Each Guarantor hereby, jointly and severally, unconditionally and
irrevocably, guarantees to each Purchaser and its lawful successors, endorsees,
transferees and assigns, the prompt and complete payment and performance by the
Company when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations and undertakings of the Company of whatever nature, monetary
or otherwise, under the Debentures, the Purchase Agreement, the Warrants, the
Registration Rights Agreement, the Security Agreement and the other Transaction
Documents, together with all reasonable attorneys’ fees, disbursements and all
other costs and expenses of collection incurred by Purchasers in enforcing any
of such Obligations and/or this Guarantee (collectively, the “Obligations”). 
This Guarantee shall remain in full force and effect until all the Obligations
and the obligations of each Guarantor under this Guarantee shall have been
satisfied by payment and performance in full.  Each Guarantor shall be regarded,
and shall be in the same position, as principal debtor with respect to the
Obligations.

(b)           Anything herein or in any other Transaction Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Transaction Documents shall in no event exceed the amount which
can be guaranteed by such


--------------------------------------------------------------------------------


Guarantor under applicable federal and state laws, including laws relating to
the insolvency of debtors, fraudulent conveyance or transfer or laws affecting
the rights of creditors generally (after giving effect to the right of
contribution established in Section 1.3 of this Guarantee).

1.2           Guarantee Absolute and Unconditional.  Each Guarantor understands
and agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of the Purchase Agreement or any other Transaction
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Purchasers, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance or fraud or misconduct by Purchasers)
which may at any time be available to or be asserted by the Company or any other
Person against the Purchasers, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance.

1.3           Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 1.4 of this Guarantee.
The provisions of this Section 1.3 shall in no respect limit the obligations and
liabilities of any Guarantor to the Purchasers, and each Guarantor shall remain
liable to the Purchasers for the full amount guaranteed by such Guarantor
hereunder.

1.4           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Purchasers, no Guarantor shall be entitled to be subrogated to any of the rights
of the Purchasers against the Company or any other Guarantor or any collateral
security or guarantee or right of offset held by the Purchasers for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Purchasers by the Company on account of the Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the benefit of the
Purchasers, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Purchasers in the exact
form received by such Guarantor (duly indorsed by such Guarantor to the
Purchasers, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Purchasers may determine.

1.5           Modification of Guaranteed Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchasers may be rescinded by the Purchasers and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time

2


--------------------------------------------------------------------------------


to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Purchasers, and
the Purchase Agreement and the other Transaction Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Purchasers may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Purchasers for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  The
Purchasers shall have no obligation to protect, secure, perfect or insure any
Lien at any time held by them as security for the Obligations or for this
Guarantee or any property subject thereto.

1.6           Waiver.  Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Purchasers upon the guarantees contained in this Section 1 or
acceptance of the guarantees contained in this Section 1.  The Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantees contained in this
Section 1.  All dealings between the Company and any of the Guarantors, on the
one hand, and the Purchasers, on the other hand, shall be conclusively presumed
to have been had or consummated in reliance upon the guarantees contained in
this Section 1.  Each Guarantor waives to the extent permitted by law diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.

1.7           Enforcement of Guarantee.

(a)           When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, the Collateral Agent, acting on
behalf of each Purchaser, may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as the Collateral
Agent, acting on behalf of the Purchasers, may have against the Company, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Collateral Agent, acting on behalf of the Purchasers, to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Purchasers against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.

(b)           Expenses; Indemnification.

(i)            Each Guarantor agrees to pay, or reimburse the Collateral Agent,
acting on behalf of the Purchasers, all of the Collateral Agent’s costs and
expenses incurred in collecting against such Guarantor under this Guarantee or
otherwise enforcing or preserving any rights under this Guarantee and the other
Transaction Documents to which such Guarantor is a

3


--------------------------------------------------------------------------------


party, including, without limitation, the reasonable fees and disbursements of
counsel to the Collateral Agent.

(ii)           Each Guarantor agrees to pay, and to save the Purchasers harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Guarantee.

(iii)          Each Guarantor agrees to pay, and to save the Purchasers harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Purchase Agreement.

(iv)          [Reserved]

(v)           Notwithstanding anything to the contrary in this Agreement, with
respect to any defaulted non-monetary Obligations the specific performance of
which by the Guarantors is not reasonably possible (e.g., the issuance of the
Company’s Common Stock), the Guarantors shall only be liable for making the
Purchasers whole on a monetary basis for the Company’s failure to perform such
Obligations in accordance with the Transaction Documents.

1.8           Right to Set-Off.  Each Guarantor hereby irrevocably authorizes
the Collateral Agent, acting on behalf of the Purchasers, at any time and from
time to time while an Event of Default (as defined in the Debentures) under any
of the Transaction Documents shall have occurred and be continuing, without
notice to such Guarantor or any other Guarantor, any such notice being expressly
waived by each Guarantor, to set-off and appropriate and apply any and all
deposits, credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by a Purchaser to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Collateral Agent may
elect, against and on account of the obligations and liabilities of such
Guarantor to the Purchasers hereunder in any currency arising hereunder or under
the Security Agreement as the Collateral Agent may elect, whether or not a
Purchaser has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  The Collateral Agent
shall notify such Guarantor promptly of any such set-off and the application
made by the Collateral Agent of the proceeds thereof, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Purchaser under this Section 1.8 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Collateral Agent, acting on behalf of the Purchasers, may
have.

1.9           Payments.  In addition to the terms of the Guaranty set forth in
Section 1.1 of this Guarantee, and in no manner imposing any limitation on such
terms, it is expressly understood and agreed that, if, at any time, any of the
Obligations are declared to be immediately due and payable by a Guarantor, then
the Guarantors shall, upon ten (10) Business Days’ notice, pay to the Collateral
Agent, acting on behalf of the Purchasers, the entire amount of such Obligations
as has been declared due and payable to the Purchasers.  Payment by the
Guarantors shall be made to the

4


--------------------------------------------------------------------------------


Collateral Agent in immediately available Federal funds to an account designated
by the Collateral Agent or at the address set forth herein for the giving of
notice to the Collateral Agent or at any other address that may be specified in
writing from time to time by the Collateral Agent, and shall be credited and
applied to the Obligations.

1.10         Release. Subject to Section 2 of this Guarantee, each Guarantor
will be released from all liability hereunder concurrently with the repayment
and performance in full of all amounts owed under the Purchase Agreement, the
Debentures and the other Transaction Documents, and all other Obligations.  No
payment made by the Company, any of the Guarantors, any other guarantor or any
other Person or received or collected by the Purchasers or the Collateral Agent
from the Company, any of the Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid and
performed in full.

2.             REINSTATEMENT.

The guarantees contained in Section 1 of this Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Purchasers or the Collateral Agent upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

3.             REPRESENTATIONS AND WARRANTIES.

Each Guarantor hereby represents and warrants to the Collateral Agent and
Purchasers as follows:

3.1           Organization and Qualification. Each Guarantor is duly organized,
validly existing and in good standing under the laws of its formation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  Each Guarantor is duly qualified
to do business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not, individually or in
the aggregate, (x) adversely affect the legality, validity or enforceability of
any of this Guarantee in any material respect, (y) have a material adverse
effect on the results of operations, assets, prospects, or financial condition
of the Guarantor or (z) adversely impair in any material respect the Guarantor’s
ability to perform fully on a timely basis its obligations under this Guarantee
(a “Material Adverse Effect”).

5


--------------------------------------------------------------------------------


3.2           Authorization; Enforcement.  Each Guarantor has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Guarantee, and otherwise to carry out its obligations
hereunder. The execution and delivery of this Guarantee by each Guarantor and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Guarantor, and
no further consent or authorization of the Guarantor, its board of directors,
shareholders, or to its knowledge, any governmental authority or organization,
or any other person or entity is required in connection therewith. This
Guarantee has been duly executed and delivered by each Guarantor and constitutes
the valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

3.3           No Conflicts. The execution, delivery and performance of this
Guarantee by each Guarantor and the consummation by each Guarantor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its certificate of incorporation, by-laws or any other
governing document or (ii) conflict with, constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Guarantor
is a party or by which it or any of its asset or properties are bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which such Guarantor is subject (including Federal and state
securities laws and regulations), or by which any of its properties or assets
are bound or affected. The business of each Guarantor is not being conducted in
violation of any law, ordinance or regulation of any governmental authority,
except for violations which, individually or in the aggregate, do not have a
Material Adverse Effect.

3.4           Purchase Agreement. The representations and warranties of the
Company set forth in the Purchase Agreement as they relate to each Guarantor,
each of which is hereby incorporated herein by reference, are true and correct
as of each time such representations are deemed to be made pursuant to such
Purchase Agreement, and the Purchasers shall be entitled to rely on each of them
as if they were fully set forth herein, provided, that each reference in each
such representation and warranty to the Company’s knowledge shall, for the
purposes of this Section 3.4, be deemed to be a reference to such Guarantor’s
knowledge.

3.5           Independence of Parties.  The Purchasers have no fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any of the other Transaction Documents; the relationship
between the Guarantors, on the one hand, and the Purchasers, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and
no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Purchasers.

3.6           Counsel.  Each Guarantor has been advised by counsel in the
negotiation, execution and delivery of this Guarantee and the other Transaction
Documents to which it is a party.

6


--------------------------------------------------------------------------------


4.             FURTHER ASSURANCES.

Each Guarantor covenants and agrees with the Collateral Agent, on behalf of each
Purchaser, that, from and after the date of this Guarantee until the Obligations
shall have been paid in full, such Guarantor shall (i) take, and/or shall
refrain from taking, as the case may be, such commercially reasonable action
(including complying with all of the obligations in Section 2 of the Debentures,
which obligations are incorporated by reference herein and shall be binding on
each Guarantor) that is necessary to be taken or not taken, as the case may be,
so that no Event of Default (as defined in the Debentures) is caused by the
failure to take such action or to refrain from taking such action by such
Guarantor and (ii) execute and deliver to the Collateral Agent, from time to
time, any additional instruments or documents which are reasonably necessary to
cause this Guarantee to be, become or remain valid and effective in accordance
with its terms.

5.             MISCELLANEOUS.

5.1           Severability.  In the event that any provision of this Guarantee
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Guarantee shall continue in full force and effect
without said provision; provided that in such case the parties shall negotiate
in good faith to replace such provision with a new provision which is not
illegal, unenforceable or void, as long as such new provision does not
materially change the economic or other benefits or burdens of this Guarantee to
the parties.

5.2           Successors and Assigns.  The terms and conditions of this
Guarantee shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Guarantee,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Guarantee,
except as expressly provided in this Guarantee.  A Purchaser may assign its
rights hereunder in connection with any valid private sale or transfer of its
Debentures as permitted under the Purchase Agreement and/or the Debentures, in
which case the term “Purchaser” shall be deemed to refer to such transferee as
though such transferee were an original signatory hereto. No Guarantor may
assign its rights or obligations under this Guarantee.

5.3           Injunctive Relief.  Each Guarantor acknowledges and agrees that a
breach by it of its obligations hereunder will cause irreparable harm to each
Purchaser and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the Collateral Agent, acting on behalf of the Purchasers,
shall be entitled to an injunction restraining any breach and requiring
immediate and specific performance of such obligations without the necessity of
showing economic loss or the posting of any bond.

5.4           Governing Law; Jurisdiction.  This Guarantee shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City and County of New York for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought

7


--------------------------------------------------------------------------------


in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Guarantee and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

5.5           Counterparts.  This Guarantee may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Guarantee may be
executed and delivered by facsimile transmission.

5.6           Headings.  The headings used in this Guarantee are used for
convenience only and are not to be considered in construing or interpreting this
Guarantee.

5.7           Notices.  Any notice, demand or request required or permitted to
be given by a Guarantor, the Collateral Agent or a Purchaser pursuant to the
terms of this Guarantee shall be in writing and shall be deemed delivered (i)
when delivered personally, against written receipt therefor, or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
a nationally recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:

If to a Guarantor:

c/o Digital Angel Corporation

Suite 201
1690 South Congress

Delray Beach, Florida 33483

Attn:  Kevin McGrath

Tel:         (561) 276-0477

Fax:         (561) 805-8001

with a copy (which shall not constitute notice) to:

Winthrop & Weinstine, P.A.
Suite 3500
225 South 6th Street

Minneapolis, Minnesota 55402

Attn:       Philip T. Colton
Tel:         (612) 604-6729
Fax:         (612) 604-6929

If to the Collateral Agent:

Imperium Advisers, LLC

153 East 53rd Street

8


--------------------------------------------------------------------------------


29th Floor

New York, NY 10022

Attn:       Maurice Hryshko, Esq.

Tel:         (212) 433-1360

Fax:         (212) 433-1361

and if to any Purchaser, to such address for such party as shall appear on the
signature page of the Purchase Agreement executed by such party, or as shall be
designated by such party in writing to the other parties hereto in accordance
with this Section 5.7. Written confirmation of receipt generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission shall be rebuttable evidence of
receipt by facsimile in accordance with clause (i) above.

5.8           Entire Agreement; Amendments.  This Guarantee and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties.  No (i) amendment to this Agreement or (ii) waiver of any agreement or
other obligation of the Company under this Agreement may be made or given except
pursuant to a written instrument executed by the Company and (i) prior to the
Termination Date, by the holders of a majority of the aggregate principal of the
Debentures then outstanding and the holders of a majority of the aggregate
number of the Warrant Shares into which the Warrants then outstanding are
exercisable (without regard to any limitation on the exercise of the Warrants),
and (ii) on and after the Termination Date, by the holders of a majority of the
aggregate number of the Warrant Shares into which the Warrants then outstanding
are exercisable (without regard to any limitation on the exercise of the
Warrants).  No waiver of any provision of this Agreement applicable to any
Purchaser may be made except pursuant to a written instrument executed by such
Purchaser and the Company.  Any waiver given pursuant hereto shall be effective
only in the specific instance and for the specific purpose for which given.

5.9           Additional Guarantors.  During the period beginning on the
Execution Date and ending on the Termination Date, if a Guarantor creates or
acquires any new Subsidiary that owns, at the time of creation or acquisition or
any time thereafter, assets having a fair market value in excess of $50,000,
then such Guarantor shall cause such new Subsidiary to become party to (i) this
Guarantee for all purposes of this Guarantee by executing and delivering an
Assumption Agreement in the form of Annex 1 hereto and (ii) the Security
Agreement for all purposes of such agreement.

[SIGNATURE PAGE FOLLOWS]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

DIGITAL ANGEL TECHNOLOGY CORPORATION, AS GUARANTOR

 

 

 

 

 

By:

/s/ Patricia Petersen

 

 

Name: Patricia Petersen

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

OUTERLINK CORPORATION, AS GUARANTOR

 

 

 

 

 

By:

/s/ Patricia Petersen

 

 

Name: Patricia Petersen

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

DSD HOLDING A/S, AS GUARANTOR

 

 

 

 

 

By:

/s/ Patricia Petersen

 

 

Name: Patricia Petersen

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

SIGNATURE INDUSTRIES LIMITED, AS GUARANTOR

 

 

 

 

 

By:

/s/ Patricia Petersen

 

 

Name: Patricia Petersen

 

 

Title: Assistant Secretary

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

DIGITAL ANGEL INTERNATIONAL, INC., AS GUARANTOR

 

 

 

 

 

By:

/s/ Patricia Petersen

 

 

Name: Patricia Petersen

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

DIGITAL ANGEL HOLDINGS, LLC, AS GUARANTOR

 

 

 

 

 

By:

/s/ Patricia Petersen

 

 

Name: Patricia Petersen

 

 

Title: Assistant Secretary

 

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

IMPERIUM ADVISERS, LLC, AS COLLATERAL AGENT

 

 

 

 

 

 

 

By:

/s/ Maurice Hryshko

 

 

Name: Maurice Hryshko

 

 

Title: Counsel

12


--------------------------------------------------------------------------------


Annex 1 to
SUBSIDIARY GUARANTEE

ASSUMPTION AGREEMENT, dated as of               ,           made
by                            , a                corporation (the “Additional
Guarantor”), in favor of the Purchasers pursuant to the Purchase Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Purchase Agreement.

W I T N E S S E T H :

                WHEREAS, Digital Angel Corporation, a Delaware corporation (the
“Company”), and the Purchasers have entered into a Securities Purchase
Agreement, dated as of February 6, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Purchase Agreement”);

                WHEREAS, in connection with the Purchase Agreement, the Company
and its Subsidiaries (other than the Additional Guarantor) have entered into the
Subsidiary Guarantee, dated as of February 6, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee”) in favor of the
Purchasers;

                WHEREAS, the Purchase Agreement requires the Additional
Guarantor to become a party to the Guarantee; and

                WHEREAS, the Additional Guarantor has agreed to execute and
deliver this Assumption Agreement in order to become a party to the Guarantee;

NOW, THEREFORE, IT IS AGREED:

1.             Guarantee.  By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 5.9 of the
Guarantee, hereby becomes a party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named therein as a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Guarantor thereunder.  The Additional
Guarantor hereby represents and warrants that each of the representations and
warranties contained in Section 3 of the Guarantee is true and correct on and as
the date hereof as to such Additional Guarantor (after giving effect to this
Assumption Agreement) as if made on and as of such date.

                2.             Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN THE STATE OF NEW YORK.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

14


--------------------------------------------------------------------------------